PRESIDING JUSTICE CHAPMAN, dissenting: The majority disposes of the defendant’s ineffective assistance of counsel claim by concluding that the warrantless search of the defendant’s van was legal. Consequently, the majority reasons, the defendant suffered no prejudice when his trial counsel failed to file a motion to suppress the evidence seized in that warrantless search. To reach this conclusion, the majority addresses whether the moving-automobile exception justifies this search and concludes it does by distinguishing Coolidge v. New Hampshire (1971), 403 U.S. 443, 29 L. Ed. 2d 564, 91 S. Ct. 2022. I disagree with the majority’s attempt to distinguish Coolidge v. New Hampshire; therefore, 1 dissent. Specifically, I disagree with the majority’s conclusion that the police could not have obtained, in advance, a warrant to search the defendant’s vehicle because they had no description of the vehicle. The facts cited in the majority’s opinion belie this conclusion. The police had an informant who described a precise routine to be followed for a cannabis delivery, a routine which was followed in this case. The informant telephoned the supplier in Poplar Bluff, Missouri, and ordered 15 pounds of cannabis, and when the defendant's van approached, the supplier identified it as the Hampton vehicle and stated that the cannabis should be in it. From these facts, it is apparent that the police had access, through the informant, to a description of the vehicle. With these facts in hand prior to the arrival of the defendant’s vehicle and with time to secure a warrant, the exigent circumstances which justify the warrantless search of an automobile evaporate. Just as in Coolidge, the police knew of the probable role of the automobile in the crime, and they knew prior to defendant’s arrival at the informant’s home that they planned to seize and search it. In light of Coolidge, I believe that the defendant was prejudiced by his trial counsel’s failure to move to suppress the cannabis found during the warrantless search of his van. In failing to file a motion to suppress which was at least arguably, if not clearly, supported by case law, the defendant’s trial counsel’s performance fell below an objective standard of reasonableness. (Strickland v. Washington (1984), 466 U.S. 668, 80 L. Ed. 2d 674, 104 S. Ct. 2052; People v. Albanese (1984), 104 Ill. 2d 504, 473 N.E.2d 1246.) I would reverse and remand.